DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kessler (US 4,475,486) in view of Mendler (US 6,848,408)

In regards to claim 1:

	Kessler does not teach a narrowed section having a first and second convexly curved surface upstream of the first and second concavely curved surfaces.
	Mendler teaches a narrowed section upstream of a widening section formed by a first and second convexly curved surface (forming venture throat 9) for providing a high flow velocity ram effect improving engine output (Col 1, Line 59 – Col 2, Lin 21).
	It would have been obvious to one of ordinary skill in the art to have an upstream narrowing section of a first and second convex surface in order to produce a venture effect that provides a high flow velocity ram effect to improve engine output.

In regards to claim 2:
	Kessler teaches among angles between tangent lines of the first concavely curved surface and a center line of the valve guide hole, acute angles decrease from the upstream side to the downstream side, and among angles between tangent lines of the second concavely curved surface and the center line of the valve guide hole, acute angles increase from the upstream side to the downstream side.

In regards to claim 3:
	Kessler teaches the tangent lines of the first concavely curved surface and the tangent lines of the second concavely curved surface are in an imaginary plane including the centerline of the valve guide hole.

In regards to claim 4:
	Kessler teaches the first concavely curved surface and the second concavely curved surface at least partially face each other.

In regards to claim 5:
	Kessler teaches the first concavely curved surface and the second concavely curved surface at least partially face each other.

In regards to claim 6:
	Kessler teaches the first concavely curved surface and the second concavely curved surface at least partially face each other.

In regards to claim 13:
	Kessler teaches a passage cross sectional area of the intake port increases and then decreases from the upstream side to the downstream side.



	Kessler teaches a passage cross sectional area of the intake port increases and then decreases from the upstream side to the downstream side.

In regards to claim 15:
	Kessler teaches a passage cross sectional area of the intake port increases and then decreases from the upstream side to the downstream side.

In regards to claim 16:
	Kessler teaches a passage cross sectional area of the intake port increases and then decreases from the upstream side to the downstream side.

In regards to claim 17:
	Kessler teaches a passage cross sectional area of the intake port increases and then decreases from the upstream side to the downstream side.

In regards to claim 18:
	Kessler teaches a passage cross sectional area of the intake port increases and then decreases from the upstream side to the downstream side.

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kessler as applied to claim 1 above and further in view of Rush II et al (US 5,054,456 hereinafter “Rush”).

In regards to claim 7:
	Kessler teaches the first concavely curved surface is formed on the first inner wall to be closer to the downstream side than the upstream side, but does not teach the second concavely curved surface is formed on the first inner wall to be closer to the downstream side than the upstream side.
	Rush teaches a concave second wall to be closer to a downstream side than an upstream side and further teaches that the cylinder head intake passage can be elongated and the cylinder head overall size can be increased.  Changes in shape to the cylinder head and the intake passage is known in the art, alterations in the shape of the cylinder head provide varying coolant passages and accommodations for other devices such as fuel injectors and throttles, and the elongation of the intake duct changes the flow of the air as well as positions the connecting position of the intake to any piping or manifold.
	It would have been obvious to one of ordinary skill in the art to have the second concavely curved surface formed closer to the downstream side than the upstream side in order to accommodate other devices and any connecting conduits or manifolds, or changing the flow of air through the intake.

In regards to claim 8:
	Kessler teaches the first concavely curved surface is formed on the first inner wall to be closer to the downstream side than the upstream side, but does not teach the 
	Rush teaches a concave second wall to be closer to a downstream side than an upstream side and further teaches that the cylinder head intake passage can be elongated and the cylinder head overall size can be increased.  Changes in shape to the cylinder head and the intake passage is known in the art, alterations in the shape of the cylinder head provide varying coolant passages and accommodations for other devices such as fuel injectors and throttles, and the elongation of the intake duct changes the flow of the air as well as positions the connecting position of the intake to any piping or manifold.
	It would have been obvious to one of ordinary skill in the art to have the second concavely curved surface formed closer to the downstream side than the upstream side in order to accommodate other devices and any connecting conduits or manifolds, or changing the flow of air through the intake.

In regards to claim 9:
	Kessler teaches the first concavely curved surface is formed on the first inner wall to be closer to the downstream side than the upstream side, but does not teach the second concavely curved surface is formed on the first inner wall to be closer to the downstream side than the upstream side.
	Rush teaches a concave second wall to be closer to a downstream side than an upstream side and further teaches that the cylinder head intake passage can be elongated and the cylinder head overall size can be increased.  Changes in shape to 
	It would have been obvious to one of ordinary skill in the art to have the second concavely curved surface formed closer to the downstream side than the upstream side in order to accommodate other devices and any connecting conduits or manifolds, or changing the flow of air through the intake.

In regards to claim 10:
	Kessler teaches the first concavely curved surface is formed on the first inner wall to be closer to the downstream side than the upstream side, but does not teach the second concavely curved surface is formed on the first inner wall to be closer to the downstream side than the upstream side.
	Rush teaches a concave second wall to be closer to a downstream side than an upstream side and further teaches that the cylinder head intake passage can be elongated and the cylinder head overall size can be increased.  Changes in shape to the cylinder head and the intake passage is known in the art, alterations in the shape of the cylinder head provide varying coolant passages and accommodations for other devices such as fuel injectors and throttles, and the elongation of the intake duct changes the flow of the air as well as positions the connecting position of the intake to any piping or manifold.


In regards to claim 11:
	Kessler teaches the first concavely curved surface is formed on the first inner wall to be closer to the downstream side than the upstream side, but does not teach the second concavely curved surface is formed on the first inner wall to be closer to the downstream side than the upstream side.
	Rush teaches a concave second wall to be closer to a downstream side than an upstream side and further teaches that the cylinder head intake passage can be elongated and the cylinder head overall size can be increased.  Changes in shape to the cylinder head and the intake passage is known in the art, alterations in the shape of the cylinder head provide varying coolant passages and accommodations for other devices such as fuel injectors and throttles, and the elongation of the intake duct changes the flow of the air as well as positions the connecting position of the intake to any piping or manifold.
	It would have been obvious to one of ordinary skill in the art to have the second concavely curved surface formed closer to the downstream side than the upstream side in order to accommodate other devices and any connecting conduits or manifolds, or changing the flow of air through the intake.


	Kessler teaches the first concavely curved surface is formed on the first inner wall to be closer to the downstream side than the upstream side, but does not teach the second concavely curved surface is formed on the first inner wall to be closer to the downstream side than the upstream side.
	Rush teaches a concave second wall to be closer to a downstream side than an upstream side and further teaches that the cylinder head intake passage can be elongated and the cylinder head overall size can be increased.  Changes in shape to the cylinder head and the intake passage is known in the art, alterations in the shape of the cylinder head provide varying coolant passages and accommodations for other devices such as fuel injectors and throttles, and the elongation of the intake duct changes the flow of the air as well as positions the connecting position of the intake to any piping or manifold.
	It would have been obvious to one of ordinary skill in the art to have the second concavely curved surface formed closer to the downstream side than the upstream side in order to accommodate other devices and any connecting conduits or manifolds, or changing the flow of air through the intake.

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LONG T TRAN/Primary Examiner, Art Unit 3747